OliveR, Chief Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation entered into in open court.
On the agreed facts, I find that the merchandise involved consists of a carbon product referred to on the invoices as “Keen Arc Carbons,” “Keen Arc Welding Carbons,” or “Welding Carbons Keen Arc,” which was manufactured in and exported from the Federal Republic of Germany, commonly referred to as West Germany, on various dates between March 1,1957, and October 9,1961. I further find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved and that such value, in each instance, is the invoice unit price, net, packed.
Judgment will issue accordingly.